Title: To George Washington from Major General Israel Putnam, 28 September 1778
From: Putnam, Israel
To: Washington, George


          
            Dear sir
            Highlands [N.Y.] 28th septr 1778 8 OClock at Night
          
          By sergeant Robinson of Col: Bailer’s Regt of Lt Dragoons, I am this moment inform’d, that this morning Just before day, The Enemy found means to surprize Col. Bailer with his whole Regiment, then laying at Harring-Town. They came upon them when they had only one man out to Reconnoiter, which they took and advanced immediately to where the Regt lay: They was so compleatly surprised, that sargt Robinson tells me, only himself, and two officers effected an escape. It is probable he may exagerate a little, but I believe they have met with a verry severe blow.
          I have Just seen an officer who informs me that the Enemy last Night, landed a large body at Tappan Meadows, and advanced towards Kings Ferry.
          General Woodford with his Brigade Marchd this morning. It being late last night, before I Receiv’d your Excellencys Orders, to send the Detachment, and there being a number of them on Fatigue at the Fort, it was late in the forenoon before they could March, I believe they will not get further than Kings-Ferry to Night.
          
          
          
          Inclos’d is the Examination of a Deserter who has Just come in. I am with great respect Dr Sir Yr Most Obedt Servant.
          
            Israel Putnam
          
        